                                                                        FILED
 1                                                                  I   NOV 1 3 2018
                                                                 CLEHK . J S. D1Srn 1CT    COUf~
                                                                                                1~
 2                                                            SOUiHERI'< (; 1$7
                                                              BY
                                                                                   ' 'F Cl\ LIFO HNl l \
                                                                                               DEPUTY

 3
 4

 5
 6
 7

 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         Case No. 18cr3081-LAB
11                       Plaintiff,                    PRELIMINARY ORDER
                                                       OF CRIMINAL FORFEITURE
12          v.
13   KEENAN IMON AKBAR,
14                       Defendant.
15
16         WHEREAS, in the Information filed in this case, the United States sought forfeiture
17 of all firearms and ammunition involved in the commission of the offenses charged in the
18 Information pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c); and
19         WHEREAS, pursuant to the terms of the Plea Agreement and Forfeiture Addendum
20 between the parties, the Defendant consented to the forfeiture of all right, title and interest
21   in all properties seized in connection with this case, pursuant to 18 U.S.C. § 924(d)(l) and
22 28 U.S.C. § 2461(c), which were involved in the violation of 18 U.S.C. § 922(g)(l), as
23 charged in Count 1 of the Information to which the Defendant entered a guilty plea; and
24         WHEREAS, on or about July 3, 2018, the Defendant pled guilty before Magistrate
25 Judge Jill L. Burkhardt to Count 1 of the Information, which plea included consent to
26 forfeiture of all properties seized in connection with this case, including all firearms and
27 ammunition involved in the commission of the offense, including forfeiture of a High
28 //
 1 'standard Hombre Revolver CAL:22 SN:None and approximately three (3) rounds of
 2 Remington Ammunition CAL:22; and
 3        WHEREAS, on August 13, 2018, this Court accepted Defendant's guilty plea; and
 4        WHEREAS, by virtue of the facts set forth in the Plea Agreement and Forfeiture
 5 Addendum, the United States has established the requisite nexus between the forfeited
 6 properties and the offense of conviction; and
 7        WHEREAS, by virtue of Defendant's factual admission and guilty plea to Count 1
 8 of the Information, said properties are hereby ordered forfeited to the United States, and it
 9 is now entitled to possession of said properties, pursuant to 18 U.S.C. § 924(d)(l) and
10 28 U.S.C. § 2461(c); and
11        WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
12 authority to take custody of the following properties which are hereby found forfeitable by
13 the Court, namely: a High Standard Hombre Revolver CAL:22 SN:None and
14 approximately three (3) rounds of Remington Ammunition CAL:22; and
15        WHEREAS, the United States, having submitted the Order herein to the Defendant
16 through his attorney of record to review, and no objections having been received.
17        Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
18        1.     Based upon the factual admission of the Defendant and his guilty plea, the
19 United States is hereby authorized to take custody and control of the High Standard
20 Hombre Revolver CAL:22 SN:None and approximately three (3) rounds of Remington
21 Ammunition CAL:22, and the Defendant has hereby forfeited to the United States all of
22 his right, title, and interest to said properties pursuant to 18 U.S.C. § 924(d)(l) and
23 28 U.S.C. § 2461(c), for disposition in accordance with the law, subject to the provisions
24 of 21 U.S.C. § 853(n).
25        2.     The aforementioned forfeited assets are to be held by the Bureau of Alcohol,
26 Tobacco, Firearms and Explosives ("ATF") in its secure custody and control.
27        3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
28 begin proceedings consistent with any statutory requirements pertaining to ancillary

                                                 2
                                                                                      18cr3081
 1 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
 2 Court deems appropriate only upon the receipt of timely third-party petitions filed with the
 3 Court and served upon the United States. The Court may determine any petition without
 4 the need for further hearings upon the receipt of the Government's response to any petition.
 5 The Court may enter an amended order without further notice to the parties.
 6         4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
 7 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 8 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
 9 United States forthwith shall publish for thirty (30) consecutive days on the Government's
1O forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States'
11 intent to dispose of the properties in such manner as the Attorney General may direct, and
12 notice that any person, other than the Defendant, having or claiming a legal interest in the
13 above-listed forfeited properties must file a petition with the Court within thirty (30) days
14 of the final publication of notice or of receipt of actual notice, whichever is earlier.
15         5.     This notice shall state that the petition shall be for a hearing to adjudicate the
16 validity of the petitioner's alleged interest in the property, shall be signed by the petitioner
17 under penalty of perjury, and shall set forth the nature and extent of the petitioner's right,
18 title or interest in the forfeited property and any additional facts supporting the petitioner's
19 claim and the relief sought.
20         6.     The United States shall also, to the extent practicable, provide direct written
21   notice to any person known to have alleged an interest in the properties that is the subject
22 of the Preliminary Order of Criminal Forfeiture.
23         7.     Upon adjudication of all third-party interests, this Court will enter an
24 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n), in which all
25 interests will be addressed.
26 II
27 II
28 II

                                                   3
                                                                                          18cr3081
 1        8.     Pursuant to Rule 32.2(b)(4), this Order of Criminal Forfeiture shall be made
 2 final as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.



                                           Hon~0.~
 4        DATED:      /(.. rz,~I~
 5
 6                                         United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                     18cr3081
